Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 29-33, and 35-39 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chuang et al (US 20180070110 A1).
Regarding claim 1, Chuang discloses a method of video coding [e.g. FIG. 2], the method comprising: receiving input data [e.g. video data] associated with a current block [e.g. FIG. 7; 90] in a current image [a fame] from a video sequence [e.g. video data]; partitioning the current block into multiple final sub-blocks [e.g. FIG. 7; sub-blocks of 90] using one or more stages [e.g. FIG. 7B; depth 0, 1, 2] of a sub-tree partition [e.g. FIG. 7B; the second sub-tree counting from left]comprising ternary tree partitioning [e.g. [0092]; triple-tree partitioning] and at least one other-type of partitioning [e.g. [0092]; binary tree-based partitioning], wherein a ternary tree partition is excluded from the sub-tree partition if a current sub-tree depth [e.g. depth=2 at node 4 spilt into two sub-blocks] associated with a current sub-block [e.g. FIG. 7B; the sub-block at node 4] resulting from a partition at the current sub-tree depth is greater than a first threshold [e.g. 1] and the first threshold is an integer greater than or equal to 1 [e.g. depth=2 at node 4 spilt into two sub-blocks]; and encoding said multiple final sub-blocks to generate compressed bits [e.g. FIG. 2 and 10; a sequence of bits] to include in a video bitstream [e.g. bitstream] in an encoder [e.g. encoder] side or decoding said multiple final sub-blocks from the video bitstream in a decoder side [e.g. FIG. 3; decoder].
             Regarding claim 2, Chuang further discloses said at least one other-type of partitioning comprises quadtree partition, binary-tree partition or both [e.g. FIG. 7].  
             Regarding claim 3, Chuang further discloses the current block corresponds to one Coding Tree Unit [e.g. CTU] and each of the multiple final sub-blocks corresponds to one Coding Unit [e.g. CU], Prediction Unit [e.g. PU] or Transform Unit [e.g. TU].  
             Regarding claim 5, Chuang further discloses the first threshold is inferred at the decoder side [e.g. FIG. 3; decoder].  
             Regarding claim 6, Chuang further discloses an indicator for indicating whether the ternary tree partition is selected for the current sub-block is omitted if the current sub-tree depth associated with the current sub-block is greater than the first threshold [e.g. FIG. 6-8; a signal to indicate which splitting type].  
             Regarding claim 7, Chuang further discloses the first threshold corresponds to a maximum allowed sub-tree partitioning depth [e.g. FIG. 7B; depth=2] minus a second threshold [e.g. 1], wherein the 
	Regarding claim 29, this is a method of video coding that includes same limitation as in claim 1 and 5 together above, the rejection of which are incorporated herein.
	Regarding claim 30-33, this is a method of video coding that includes same limitation as in claim 1 and 5 with claim 2, 3, 6-7 respectively together above, the rejection of which are incorporated herein.
	Regarding claim 35, this is a method of video coding that includes same limitation as in claim 1 and 6 together above, the rejection of which are incorporated herein.
	Regarding claim 36-39, this is a method of video coding that includes same limitation as in claim 1 and 6 with claim 2, 3, 5, 7 respectively together above, the rejection of which are incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 20180070110 A1) in view of LEE et al (US 20200162729 A1).
             Regarding claim 8, 34, and 40, although Chuang discloses a value of the second threshold for block partitioning, Chuang fails to disclose the detail of the block partition. 
             However, Lee teaches the well-known concept of a partitioning mode is dependent on whether the current image is in an Intra slice or an Inter slice [e.g. intra partitioning information].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Chuang to exploit the well-concept of block LEE as above, in order to provide improved image quality and compression efficiency [See LEE; [0015]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 20180199072 A1).
Jun et al (US 20200288150 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ZHUBING REN/Primary Examiner, Art Unit 2483